Van Wyoic, J.
It is alleged in the complaint that plaintiff,, at the special instance and - request of defendant, assigned to-defendant, for her benefit, a bond and. mortgage for $2,000, ■ the defendant promising and agreeing to pay plaintiff that sum for the same. This issue was submitted to the jury, who-rendered a verdict for plaintiff. This is an appeal from judgmént and order denying motion for new trial.
. We have carefully considered all the testimony in this case; ■ *402and do not think the plaintiff should have been nonsuited or that the • verdict should have been set aside as against the weight of évidence. There is testimony which the jury' ■credited that shows that the plaintiff assigned the bond and mortgage to the defendant at her request for the consideration of $2,000, and we see no reason for disturbing the verdict. The question at folio 18, to which ■ an exception was taken, was not answered, and that disposes of it. The motion to strike out the statement of the witness that defendant said to‘her that she intended, to pay plaintiff her mortgage of :$2,000 was properly denied, as was also the motion to strike ■out the statement of the witness that defendant said to her that shé wanted her lawyer to settle with plaintiff and supposed he would pay the money. ' These were admissions made by defendant tending to sustain plaintiff’s contention of a promise to pay her for this bond and mortgage. We find nothing in the other exceptions requiring special consideration.
Judgment and order must be affirmed, with costs.
Osbobne, J., concurs.
Judgment and order affirmed, with costs.